IN THE SUPREME COURT OF PENNSYLVANIA

REAPPOINTMENT TO CRIMINAL                : NO. 493
PROCEDURAL RULES COMMITTEE               : CRIMINAL PROCEDURAL RULES
                                         : DOCKET
                                         :




                                      ORDER


PER CURIAM


      AND NOW, this 6th day of September, 2017, the Honorable Margherita Patti

Worthington, Monroe County, is hereby reappointed as a member of the Criminal

Procedural Rules Committee, for a term expiring January 1, 2021.